Citation Nr: 1218220	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to June 1978. 

The Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, originally denied entitlement to service connection for diabetes mellitus in a February 2003 rating decision, as the evidence of record did not show any diagnosis, treatment, or laboratory findings of the claimed condition.  

In July 2003, the Veteran testified at hearing before RO personnel.  A transcript of that hearing is also associated with the claims folder. 

The Veteran sought to reopen his claim for entitlement to service connection for diabetes mellitus in December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision from the VA RO in North Little Rock, Arkansas, which denied reopening the claim of entitlement to service connection for diabetes mellitus. 

In October 2008, April 2009, and September 2010, this matter was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and readjudication.

The Board is cognizant that the April 2009 and September 2010 Board Remands listed the issue on appeal as entitlement to service connection for diabetes mellitus.  The September 2006 statement of the case (SOC) as well as the July 2010 and February 2012 supplemental statement of the cases (SSOCs) also characterized the issue on appeal as entitlement to service connection for diabetes mellitus.  A detailed review of the record shows that the RO reopened the Veteran's claim and/or simply considered it on the merits in the September 2006 SOC, July 2010 SSOC, and February 2012 SSOC.  To that extent, the Veteran and his attorney have consistently argued the merits of the claim.  The Board therefore finds that it would not be prejudicial to the Veteran for the Board to address the merits of his claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

More importantly, as noted above, the RO originally denied the Veteran's claim of entitlement to service connection for diabetes mellitus in a February 2003 rating decision, as evidence of record did not show any diagnosis, treatment, or laboratory findings of the claimed condition.  However, the Veteran subsequently submitted new and material evidence in support of his claim, to include private and VA treatment records showing clear diagnoses of diabetes mellitus, prior to the expiration of the appeal period.  In this regard, the Court of Appeals for Veterans Claims (Court) has held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim (in this case, the Veteran's June 2002 claim).  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010).  Thus, the February 2003 decision is not considered final, as the evidence submitted within a year of that date is new and material to the claim, and is considered to be the proper rating decision on appeal.  

In addition, since the issuance of the February 2003 rating decision, service department records have been located and associated with the claims file.  Those records contain a copy of the 1975 command history of the Veteran's assigned in-service vessel, which included information as to whether he was stationed in Vietnam during his period of active service.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c) (2011).  

For all the foregoing reasons, the Board will proceed with the instant claim as one for direct service connection, as opposed to a petition to reopen a previously denied claim for service connection for diabetes mellitus.  The Board has accordingly characterized the issue as reflected on the title page.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran did not request a Travel Board hearing on his October 2006 substantive appeal.  However, in a recent March 2012 statement, the Veteran's attorney requested an in-person hearing before a Veterans Law Judge (VLJ) at the RO.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

